Citation Nr: 0714095	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  00-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma, left 
kidney.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1951 to December 
1953.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of this claim at hearings 
held before a Decision Review Officer at the RO in April 2000 
and the undersigned, by video conference, in May 2002.  

In August 2002, the Board affirmed the RO's September 1999 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Veterans Appeals 
(Court).  In July 2004, based on a Joint Motion For Remand 
(joint motion), the Court vacated the Board's August 2002 
decision and remanded the claim to the Board for 
readjudication consistent with the joint motion.  In December 
2004, the Board, in turn, remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Adenocarcinoma of the left kidney is not related to the 
veteran's active service and did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.    




CONCLUSION OF LAW

Adenocarcinoma of the left kidney was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim at issue by letter dated January 2005, after initially 
deciding that claim in a rating decision dated September 
1999.  Such notice was not mandated at the time of the RO's 
rating decision; therefore, the RO did not err by providing 
the veteran remedial notice.  Rather, the timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of the such notice also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  In the January 2005 VCAA notice letter, the RO 
acknowledged the veteran's claim for service connection, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
informed him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claim.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, in a letter 
dated March 2006, the RO corrected this procedural deficiency 
by providing the veteran such information.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's service connection claim.  
38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, 
the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and post-service VA 
and private treatment records.  Since then, the veteran has 
not asserted that there is any other pertinent evidence to 
add to the claims file.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA examination, during which an examiner addressed the 
etiology of the disorder at issue in this appeal, and by 
obtaining a medical opinion regarding the etiology of that 
disorder.  Since the last opinion was associated with the 
claims file, the veteran has not asserted that the medical 
evidence of record is inadequate.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks service connection for adenocarcinoma of 
the left kidney.  He asserts that he developed this disease 
in service secondary to an unsterile catheterization 
conducted prior to an operation.  Allegedly, after the 
operation, he began experiencing recurrent urinary tract 
infections and was then misdiagnosed with prostatitis.  He 
asserts that this misdiagnosed medical condition actually 
represented the initial manifestation of his left kidney 
cancer.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for malignant tumors it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested such condition to a degree 
of 10 percent within one year from the date of discharge and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post-service VA and private treatment records 
confirm that the veteran has received treatment, including a 
nephrectomy, for adenocarcinoma of the left kidney.  The 
question thus becomes whether this disease is related to the 
veteran's active service, including the alleged unsterile 
catheterization, recurrent urinary tract infections, or 
kidney disorder misdiagnosed as prostatitis.  

The veteran's service medical records reflect that, during 
active service, no medical professional diagnosed the veteran 
with a kidney disorder, including adenocarcinoma of the left 
kidney.  Medical professionals did, however, treat the 
veteran for recurrent urinary tract infections and 
prostatitis.  

A VA physician first noted a mass in the veteran's left 
kidney in 1996, over forty years after the veteran's 
discharge from service.  VA and private physicians later 
diagnosed such mass as renal cell carcinoma and then 
adenocarcinoma of the left kidney.  In 1997, this disease 
necessitated removal of the veteran's left kidney.  Since 
then, the veteran has undergone follow-up renal evaluations 
and VA examinations, during which no medical professional 
linked the veteran's left kidney cancer to his period of 
active service, including the alleged unsterile 
catheterization, recurrent urinary tract infections, or 
kidney disorder misdiagnosed as prostatitis.  
  
In a letter dated March 1999, Paul B. Handel, M.D., noted 
that the veteran had not been treated for any symptoms of 
prostatitis since February 1997, when the veteran first 
sought his care.  He did not address the veteran's contention 
that he was misdiagnosed with prostatitis in service and that 
the symptoms attributable to such diagnosis were actually the 
initial manifestations of the adenocarcinoma of his left 
kidney.   

In an undated note received in March 2000, A. Knowlton, M.D., 
indicated that the veteran did not have a prostate problem, 
but recurrent urinary tract infections that started in 
service.  Dr. Knowlton further indicated that the veteran 
went on to develop renal cancer, had his kidney removed in 
1997 and, thereafter, experienced resolution of all of his 
urinary symptoms.  Although in so stating, Dr. Knowlton 
intimated that a certain relationship existed between the 
veteran's renal cancer and his in-service urinary tract 
infections, he did not specifically offer such an opinion.  

Accordingly, VA sought medical opinions regarding this 
matter.  In April 2001, one VA examiner/physician examined 
the veteran, acknowledged his history of in-service 
nonsterile instrumentation, urinary tract infections and 
prostatitis and, based on urological literature, ruled out a 
relationship between his renal cell carcinoma and his upper 
and lower urinary tract infections.  

In December 2005, another VA examiner/physician reviewed the 
medical record, acknowledged the same previously noted in-
service medical history, and opined that there is no evidence 
of record that the veteran's military service contributed in 
any way to his development of adenocarcinoma of the kidney.  
The VA examiner/physician explained that renal cell carcinoma 
is of undetermined origin and has no documented relationship 
to chronic urinary tract infections or any known carcinogen.  
He concluded that it is more likely than not that the 
veteran's renal cell cancer evolved as a consequence of 
routine pathological processes unrelated to the veteran's 
military service.    

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that adenocarcinoma of his left kidney is 
at least as likely as not related to his active service.  
Such assertions are insufficient to establish the necessary 
nexus in this case as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
relating adenocarcinoma of the left kidney to the veteran's 
active service or establishing that that disease manifested 
to a compensable degree within a year of his discharge from 
active service, the Board concludes that such disease was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, such claim must be denied.


ORDER

Service connection for adenocarcinoma, left kidney, is 
denied.  



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


